Citation Nr: 1439761	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma.

2.  Entitlement to service connection for a spinal cord injury.  

3.  Entitlement to service connection for a skull fracture.

4.  Entitlement to service connection for brain damage.

5.  Entitlement to service connection for forearm muscle injury.  

6.  Entitlement to service connection for stomach, pancreatic, and intestinal cancers.  

7.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  

8.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from multiple rating decisions.  

In February 2006, the Veteran filed a TDIU claim., which the RO denied in November 2006.  The Veteran filed a notice of disagreement (NOD) with that decision in December 2006.  The RO issued a statement of the case (SOC) in May 2008, and the Veteran perfected his appeal with the filing of a VA-Form 9, Appeal to the Board of Veterans' Appeals, in June 2008.  

in December 2008, The Veteran filed a claim for service connection for soft tissue sarcoma which the RO denied  in March 2009.  The Veteran filed a NOD that same month.  The RO issued an SOC in May 2012, and the Veteran perfected his appeal in July 2012.  

The Veteran filed a claim for an increased rating for PTSD in February 2009 and a claim for an increased (compensable) rating for bilateral hearing loss in December 2009.  The RO denied both of these claims in April 2010.  The Veteran filed  an NOD in March 2011.  The RO issued an SOC on these issues in August 2013, and the Veteran perfected an appeal in October 2013.  

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

The Board notes that since the most recent supplemental statement of the case (SSOC), new medical evidence has been associated with the claims file.  However, initial RO consideration of this evidence is not required, as the Veteran waived such consideration during  the April 2014 Board hearing.  See 38 C.F.R. § 20.1304 (2013).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additionally, the Veteran has a Virtual VA paperless, electronic file associated with his claims.  Both files have been reviewed in connection with these claims.

The Board's disposition of the claim for service connection for soft tissue sarcoma is addressed directly below.  The claims for higher ratings for hearing loss and PTSD, as well as the claim for a TDIU, are addressed in the remand following the order; these matters are  being remanded to the Agency of Original Jurisdiction (AOJ) .  The remand also addresses the issues identified as items 2 through 6 on the title page-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.  



FINDING OF FACT

In April 2014, prior to the promulgation of a decision, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal the claim of service connection for soft tissue sarcoma.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for soft tissue sarcoma by the Veteran (or his authorized representative) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In connection with the April 2014 hearing, the Veteran's attorney reported that the Veteran wished to withdraw from appeal the claim for service connection for soft tissue sarcoma.  During the hearing, the undersigned identified the issues on appeal, omitting the claim for service connection for soft tissue sarcoma, and the Veteran's representative consented to moving forward with the appeal without that issue.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.  



ORDER

The appeal with respect to the claim for  service connection for soft tissue sarcoma is dismissed.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

The Veteran contends that he is unable to work due to his service-connected PTSD.  He also contends that his PTSD symptoms warrant a disability rating higher than 50 percent and that his bilateral hearing loss and tympanic membrane perforation warrant compensable disability ratings.  

The Veteran underwent a VA examination in April 2013 with respect to his hearing loss.  The examiner opined that audiometric testing results were invalid because puretone averages did not agree with speech reception threshold results.  The examiner characterized the test results as inconsistent and unreliable.  A previous VA examination of the Veteran's hearing was conducted in March 2010.  However, in light of the Veteran's contentions that his hearing has worsened, the Board finds that more contemporaneous testing results and medical findings are needed to assess the severity of the Veteran's service-connected hearing loss.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that VA has a duty to provide a Veteran with a thorough and contemporaneous medical examination; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that an examination too remote for rating purposes cannot be considered contemporaneous).  

As for the matter of the Veteran's unemployability, a March 2010 VA examiner opined that the Veteran was unable to work due to medical conditions, which are likely linked to his chronic PTSD.  A March 2013 examiner reported changes in functioning since the previous examination to include low social/interpersonal relationships with minimal recreation and leisure activities.  The examiner noted the Veteran was employed part time.  The examiner further noted that the Veteran's occupational and social impairment included occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board is mindful that the ultimate question of whether the Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity, to include employment .  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Here, although the record includes the reports of various examinations for the Veteran's service-connected disabilities (PTSD and bilateral hearing loss), these reports do not reflect clear, complete findings as to the functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Therefore, further medical findings as to the functional effects of the individual, and combined, service-connected disabilities would be helpful in resolving the Veteran's TDIU claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the AOJ should arrange for the Veteran to undergo audiology and psychiatric examinations, by appropriate professionals, at a VA medical facility.  The Board emphasizes to the Veteran that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for increase.  38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file a copy of the notice of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Potentially pertinent to all remaining claims, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  SSA records have been obtained and added to the claims file; however, portions of these records are entirely illegible.  Because SSA records are potentially relevant to the Board's determination-particularly here, where the evidence does not clearly indicate the disability(ies) on which such award was based and the Veteran's employability is at issue, and hence, the SSA records cannot be disregarded as irrelevant-VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, on remand, the AOJ should again contact SSA to obtain legible  copies of the Veteran's SSA records and associate such with the claims file.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (/west 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for higher ratings for bilateral hearing loss and PTSD, as well as the claim for a TDIU. Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Finally, the Board notes that review of the claims file reveals that, in a September 2003 rating decision, the RO denied service connection for a spinal cord injury, skull fracture, brain damage, and forearm muscle injury.  Furthermore, a May 2011 rating decision denied service connection for stomach, pancreas and intestinal cancers.  The Veteran filed a notice of disagreement with respect to the denial of these claims in October 2003 and May 2012, respectively.  However, the RO has not yet issued an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney an SOC on the claims for service connection for a spinal cord injury, skull fracture, brain damage, forearm muscle injury, and stomach, pancreas and intestinal cancer, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal to perfect an appeal as to these issues.  

The Veteran and his attorney are hereby reminded that to obtain appellate review of the above-noted matters, , a timely appeal must be perfected within 60 days of the issuance of the SOC.  

2.  Request that SSA provide complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination, to include copies that are readable.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claim file.  

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).  

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within a one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an audiologist or appropriate physician at a VA medical facility, to assess the nature and severity of the Veteran's current hearing loss.  

The contents of the entire claims file (paper and electronic), to include a copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically audiometric and speech discrimination testing should be accomplished (with all results made available to the examiner prior to the completion of his or her report).  

The examiner must provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and provide the average puretone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.  

The examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

All examination findings, along with complete rationale for any conclusions reached, must be provided.  

6.  Thereafter, arrange for the Veteran to undergo VA examination, by a psychiatrist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the psychiatrist designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the psychiatrist prior to the completion of the report), and all clinical findings should be reported in detail.  

Based on examination of the Veteran, and full consideration of  all lay and medical evidence (to include the audiology examination report), the psychiatrist should describe the functional effects of the Veteran's service-connected  PTSD on his activities of daily living, to include employment.  Then, considering those effects, and well as the functional effects associated with the Veteran's hearing loss, the psychiatrist should address the   combined effects of both service-connected disabilities on the Veteran's ability to perform the mental and physical acts required for substantially gainful employment.  

In providing the requested comments, the psychiatrist should consider and discuss the Veteran's education and workplace skills but not his age or the effects of nonservice-connected disabilities.  

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for higher ratings for bilateral hearing loss and PTSD, as well as the claim for a TDIU.

If the Veteran fails, without good cause, to report for any scheduled examination, in adjudicating the increased rating claim(s) and/or the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence(to particularly include all that added to the electronic record since the July 2012 SSOC) and legal authority.

9.  If the benefits sought on appeal remain denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


